— Judgment, Supreme Court, New York County (Joan Carey, J.), rendered February 2, 1988, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him to concurrent, indeterminate terms of imprisonment of from 2 to 4 years and IVi to 3 years, unanimously affirmed.
Defendant’s claims of prosecutorial misconduct were not preserved for appellate review as a matter of law (CPL 470.05 [2]) and we decline to exercise our interest of justice jurisdiction to reach these matters which, upon timely and proper objection, could have been cured. (See, People v Tardbania, 72 NY2d 852.) Concur — Kupferman, J. P., Milonas, Kassal and Ellerin, JJ.